Advisory Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed after-final amendment filed on 4/28/2022 has not been entered because after consideration and searching under the AFCP 2.0 program, the amendments require additional search and consideration beyond what is available under the AFCP 2.0 program.
As indicated in the interview on 6/9/2022, the proposed amendments filed on 4/28/2022 over come the 102 rejection applied in the final rejection on 2/28/2022.  

Response to Arguments
The applicant’s arguments filed on 4/28/2022 have been considered, but are moot since the amendments they are based on have not been entered.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138